DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.
 Response to Arguments
Claim Rejections - 35 USC § 103 for claims 47, 48, 50 and 51 has withdrawn with respect to the arguments received on August 11, 2021. 
Allowable Subject Matter
Claims 28-18 and 50-51 are allowed.
     The closest prior art, namely, Ziobro’719 (US 2002/0063719), Sharp’800 (US 2010/0094800) and Yamauchi’896 (US 2004/0036896) fails to teach “obtaining source image data that corresponds to a source image for which color content is to be visualized; subsampling the source image data to produce subsampled image data; loading the subsampled image data that is in a given color space into GPU-resident memory”
The closest prior art, namely, Ziobro’719 (US 2002/0063719), Sharp’800 (US 2010/0094800) and Yamauchi’896 (US 2004/0036896) fails to teach “programming an alpha blending algorithm that is designed to compute a weighted average of two colors to mimic an increment functionality of a histogram by setting each weight to a value of one” along with all the other limitations as required by independent claim 36.
The closest prior art, namely, Ziobro’719 (US 2002/0063719), Sharp’800 (US 2010/0094800) and Yamauchi’896 (US 2004/0036896) fails to teach “determining whether a printer configured to print in the printer-specific color space will experience a gamut limitation by comparing, for each unique color value, a number of occurrences in the first image to a number of occurrences in the third image, wherein the gamut limitation is representative of a unique color value that is included in the first image but is not included in the third image”
     Any comment considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674